OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster AvenueBerwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, Pennsylvania19312 (Name and address of agent for service) Registrant's telephone number, including area code:(610) 296-7222 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Berwyn Funds By (Signature and Title)* /s/ Robert E. Killen Robert E. Killen, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT BERWYNFUND Proxy Voting Report 01-Jul-2012 to 30-Jun-2013 Meeting Meeting Agenda Mgmt or S/H Management Fund CompanyName Ticker CUSIP Date Type Item # Agenda Item Description Proposed Recommendation Vote GRAHAM CORPORATION GHM 7/26/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013 MGMT FOR FOR METHODE ELECTRONICS, INC. MEI 9/13/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS OUR INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING APRIL 27, 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF METHODE'S NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR STRATASYS, INC. SSYS 9/14/2012 SPECIAL 1 TO ADOPT THE AGREEMENT & PLAN OF MERGER DATED AS OF APRIL 13, 2012, BY AND AMONG SSYS, OBJET LTD, AN ISRAELI CORP, SEURAT HOLDINGS INC, A DELAWARE CORP AND AN INDIRECT WHOLLY-OWNED SUBSIDIARY OF OBJECT, OR HOLDCO, & OAKTREE MERGER, INC. AS IT MAY BE FURTHER AMENDED FROM TIME TO TIME. MGMT FOR FOR 2 TO APPROVE, ON AN ADVISORY BASIS, CERTAIN COMPENSATORY ARRANGEMENTS BETWEEN SSYS AND ITS NAMED EXECUTIVE OFFICERS RELATING TO THE MERGER, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT/PROSPECTUS. MGMT FOR FOR 3 TO APPROVE ONE OR MORE ADJOURNMENTS OF THE SPECIAL MEETING TO A LATER DATE OR TIME, IF NECESSARY OR APPROPRIATE, TO PERMIT SOLICITATION OF ADDITIONAL PROXIES IN THE EVENT THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING, OR AT ANY ADJOURNMENT OR POSTPONEMENT OF THAT MEETING, TO ADOPT THE MERGER AGREEMENT. MGMT FOR FOR LANDEC CORPORATION LNDC 10/11/2012 ANNUAL 1 AMENDMENT OF BYLAWS MGMT FOR FOR 2 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING MAY 26, 2013 MGMT FOR FOR 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR SYNAPTICS INCORPORATED SYNA 87157D109 10/23/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO PROVIDE NON-BINDING ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL YEAR 2012 MGMT FOR FOR 3 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR ENDING JUNE 30, 2013 MGMT FOR FOR KMG CHEMICALS, INC. KMG 12/4/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FO THE COMPANY MGMT FOR FOR 3 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE COMPENSATION MGMT FOR FOR WMS INDUSTRIES INC. WMS 12/6/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 THE APPROVAL OF THE ADOPTION OF COMPANY INCENTIVE PLAN MGMT FOR FOR 3 RATIFICATION OF ERNST & YOUNG AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2013 MGMT FOR FOR 4 APPROVAL OF COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR SCANSOURCE, INC. SCSC 12/6/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING JUNE 30, 2013 MGMT FOR FOR WINNEBAGO INDUSTRIES, INC. WGO 12/18/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR FAIR ISAAC CORPORATION FICO 2/12/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE ADVISORY RESOLUTION RELATING TO THE COMPANY'S EXECUTIVE OFFICER COMPENSATION AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR. MGMT FOR FOR PLEXUS CORP. PLXS 2/13/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENTAUDITORS MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" & "EXECUTIVE COMPENSATION" IN PROXY STATEMENT. MGMT FOR FOR SANDERSON FARMS, INC. SAFM 2/14/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2013 MGMT FOR FOR CITY HOLDING COMPANY CHCO 4/24/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 4 PROPOSAL TO APPROVE COMPANY'S 2 MGMT FOR FOR TENNANT COMPANY TNC 4/24/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVE THE COMPANY AMENDED & RESTATED 2 MGMT FOR FOR 5 APPROVE THE COMPANY SHORT-TERM INCENTIVE PLAN MGMT FOR FOR GULF ISLAND FABRICATION, INC. GIFI 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR CAMBREX CORPORATION CBM 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVE, ON A NON-BINDING ADVISORY BASIS, COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 APPROVAL OF THE 2& RESTATED MGMT FOR FOR 4 RATIFICATION OF BDO USA, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2013 MGMT FOR FOR ADVANCED ENERGY INDUSTRIES, INC. AEIS 5/1/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY APPROVAL ON THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR UNISYS CORPORATION UIS 5/2/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR STEWART INFORMATION SERVICES CORPORATION STC 5/3/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY APPROVAL REGARDING THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT AUDITORS FOR 2013 MGMT FOR FOR ENCORE WIRE CORPORATION WIRE 5/7/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF COMPANY FOR YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR KNOLL, INC. KNL 5/7/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE COMPANY STOCK INCENTIVE PLAN MGMT FOR FOR 3 TO RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 4 TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION MGMT FOR FOR ADTRAN INC. ADTN 00738A106 5/8/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY-ON-PAY RESOLUTIONS, APPROVAL OF EXECUTIVE COMPENSATION POLICIES & PROCEDURES AS WELL AS THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR WMS INDUSTRIES INC. WMS 5/10/2013 SPECIAL 1 ADOPTION OF THE MERGER AGREEMENT, THEREBY APPROVING THE MERGER MGMT FOR FOR 2 PROPOSAL TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE SPECIFIED COMPENSATION DISCLOSED IN PROXY STATEMENT THAT MAY BE PAYABLE TO WMS' NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE CONSUMMATION OF THE MERGER MGMT FOR FOR 3 PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE IN VIEW OF THE BOARD OF DIRECTORS, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT MGMT FOR FOR DIANA SHIPPING INC. DSX Y2066G104 5/16/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG AS COMPANY'S INDEPENDENT AUDTIORS FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR AAON, INC. AAON 5/21/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR HORACE MANN EDUCATORS CORPORATION HMN 5/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER'S COMPENSATION MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT AUDITORS FOR YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR SPARTAN MOTORS, INC. SPAR 5/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF BDO USA LLP AS INDEPENDENT AUDITORS FOR CURRENT FISCAL YEAR MGMT FOR FOR 3 PROPOSAL TO ADOPT ADVISORY SHAREHOLDER RESOLUTION TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR RUDOLPH TECHNOLOGIES, INC. RTEC 5/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO APPROVE AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 50,000,,000,000 SHARES MGMT FOR FOR 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR DIME COMMUNITY BANCSHARES, INC. DCOM 5/23/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF COMPANY'S 2 MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF CROWE HORWATH LLP AS COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 4 APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR MICREL, INCORPORATED MCRL 5/23/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT PURSUANT TO EXECUTIVE COMPENSATION DISCLOSURE RULES UNDER THE SECURITIES EXCHANGE ACT OF 1934 MGMT FOR FOR US ECOLOGY, INC ECOL 91732J102 5/30/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR RUTH'S HOSPITALITY GROUP, INC. RUTH 5/30/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 AMENDMENT TO COMPANY'S AMENDED & RESTATED 2005 LONG-TERM EQUITY INCENTIVE PLAN MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF KPMG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 MGMT FOR FOR HALLMARK FINANCIAL SERVICES, INC. HALL 40624Q203 5/30/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 PROPOSAL TO AMEND THE 2 MGMT FOR FOR HOOKER FURNITURE CORPORATION HOFT 6/4/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF KPMG LLP AS COMPANY'S INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 2, 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR VAALCO ENERGY, INC. EGY 91851C201 6/5/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR AGAINST 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS OF THE COMPANY MGMT FOR FOR 3 PROPOSAL TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR AGAINST GRANITE CONSTRUCTION INCORPORATED GVA 6/6/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S REGISTERED ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR NEWPARK RESOURCES, INC. NR 6/6/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF THE NAMED EXECUTIVE OFFICER COMPENSATION DESCRIBED IN THE PROXY STATEMENT MGMT FOR FOR 3 APPROVAL OF COMPANY'S AMENDED & RESTATED 2 MGMT FOR FOR 4 APPROVAL OF AMENDMENT TO COMPANY'S 2 MGMT FOR FOR 5 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013 MGMT FOR FOR VONAGE HOLDINGS CORP. VG 92886T201 6/6/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE RECENT ELECTION OF ONE CLASS III DIRECTOR FOR A TERM TO EXPIRE AT THE 2 MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 4 TO APPROVE THE AMENDMENT & RESTATEMENT OF OUR 2 MGMT FOR FOR 5 TO RATIFY THE EXTENSION OF OUR TAX BENEFITS PRESERVATION PLAN MGMT FOR FOR MCGRATH RENTCORP MGRC 6/12/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITORS FOR YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 3 TO HOLD A NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR CROCS, INC. CROX 6/12/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013 MGMT FOR FOR 3 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR VASCO DATA SECURITY INTERNATIONAL, INC. VDSI 92230Y104 6/19/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR JOS. A. BANK CLOTHIERS, INC. JOSB 6/21/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEARENDING FEB. 1, 2014 MGMT FOR FOR 3 AN ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 APPROVAL OF THE AMENDMENT & RESTATEMENT OF THE COMPANY'S 2 MGMT FOR FOR GENESCO INC. GCO 6/27/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY ON PAY- AN ADVISORY VOTE ON APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF INDEPENDENT ACCOUNTING FIRM MGMT FOR FOR BERWYNINCOME FUND Proxy Voting Report 01-Jul-2012 to 30-Jun-2013 Meeting Meeting Agenda Mgmt or S/H Management Fund Company Name Ticker CUSIP Date Type Item # Agenda Item Description Proposed Recommendation Vote TIDEWATER INC. TDW 7/19/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT) MGMT FOR FOR 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013 MGMT FOR FOR METHODE ELECTRONICS, INC. MEI 9/13/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP TO SERVE AS OUR INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR ENDING APRIL 27, 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF METHODE'S NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR SYSCO CORPORATION SYY 11/14/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE, BY ADVISORY VOTE, COMPENSATION PAID TO SYSCO'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN SYSCO'S 2 MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS FOR 2013 MGMT FOR FOR MICROSOFT CORPORATION MSFT 11/28/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 4 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013 MGMT FOR FOR 5 SHAREHOLDER PROPOSAL-ADOPT CUMULATIVE VOTING S/H AGAINST FOR THE LACLEDE GROUP, INC. LG 1/31/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013 MGMT FOR FOR ROCKWELL AUTOMATION, INC. ROK 2/5/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM MGMT FOR FOR 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR EXELON CORPORATION EXC 30161N101 4/23/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANT FOR 2013 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVE AMENDED & RESTATED EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR JOHNSON & JOHNSON JNJ 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPER LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 4 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK S/H AGAINST AGAINST 5 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS & CORPORATE VALUES S/H AGAINST AGAINST 6 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN S/H AGAINST FOR PFIZER INC. PFE 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION S/H AGAINST AGAINST 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT S/H AGAINST AGAINST CORNING INCORPORATED GLW 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFY APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR FLIR SYSTEMS, INC. FLIR 4/26/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 TO APPROVE AMENDMENTS TO COMPANY'S SECOND RESTATED ARTICLES OF INCORPORATION TO ELIMINATE CLASSIFICATION OF COMPANY'S BOARD OF DIRECTORS MGMT FOR FOR 4 TO APPROVE AMENDMENTS TO ADOPT A MAJORITY VOTE STANDARD TO BE USED IN UNCONTESTED DIRECTOR ELECTIONS MGMT FOR FOR GLAXOSMITHKLINE PLC GSK 37733W105 5/1/2013 ANNUAL 1 TO RECEIVE & ADOPT THE DIRECTOR'S REPORT & THE FINANCIAL STATEMENTS MGMT FOR FOR 2 TO APPROVE THE REMUNERATION REPORT MGMT FOR FOR 3-17 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 18 TO RE-APPOINT AUDITORS MGMT FOR FOR 19 TO DETERMINE REMUNERATION OF AUDITORS MGMT FOR FOR 20 TO AUTHORIZE THE COMPANY & ITS SUBSIDIARIESTO MAKE DONATIONS TO POLITICAL ORGANIZATIONS & INCUR POLITICAL EXPENDITURE MGMT FOR FOR 21 TO AUTHORIZE ALLOTMENT OF SHARES MGMT FOR FOR 22 TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR 23 TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR 24 TO AUTHORIZE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR MGMT FOR FOR 25 TO AUTHORIZE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR ALCOA INC. AA 5/3/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVE THE 2 MGMT FOR FOR 5 APPROVE AMENDMENTS TO ARTICLES OF INCORPORATION AND BY-LAWS TO PERMIT THE CALLING OF SPECIAL MEETINGS, INCLUDING BY SHAREHOLDERS OF 25% OF COMPANY'S OUTSTANDING COMMON STOCK MGMT FOR FOR NOKIA CORPORATION NOK 5/7/2013 ANNUAL 1 PROPOSAL BY BOARD OF DIRECTORS FOR DISTRIBUTION OF PROFIT MGMT DID NOT VOTE DID NOT VOTE 2 PROPOSAL BY CORPORATE GOVERANCE & NOMINATION COMMITTEE FOR REMUNERATION TO THE BOARD OF DIRECTORS MGMT DID NOT VOTE DID NOT VOTE 3 PROPOSAL BY CORPORATE GOVERANCE & NOMINATION COMMITTEE FOR COMPOSITION OF THE BOARD OF DIRECTORS MGMT DID NOT VOTE DID NOT VOTE 4 PROPOSAL BY THE AUDIT COMMITTEE FOR AUDITOR REMUNERATION MGMT DID NOT VOTE DID NOT VOTE 5 PROPOSAL BY AUDIT COMMITTEE FOR ELECTION OF THE AUDITOR MGMT DID NOT VOTE DID NOT VOTE 6 PROPOSAL BY BOARD OF DIRECTORS TO AUTHORIZE THE BOARD TO RESOLVE TO REPURCHASE NOKIA SHARES MGMT DID NOT VOTE DID NOT VOTE 7 PROPOSAL BY THE BOARD TO AUTHORIZE THE BOARD TO RESOLVE ON ISSUANCE OF SHARES & SPECIAL RIGHTS ENTITLING TO SHARES MGMT DID NOT VOTE DID NOT VOTE CLIFFS NATURAL RESOURCES INC. CLF 18683K101 5/7/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF AMENDMENT TO OUR SECOND AMENDED ARTICLES OF INCORPORATION TO ADOPT MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS MGMT FOR FOR 3 APPROVAL OF AMENDMENT TO OUR SECOND AMENDED ARTICLES OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN DIRECTOR ELECTIONS MGMT FOR FOR 4 APPROVAL OF AMENDMENT TO OUR REGULATIONS TO ADD A PROVISION TO ALLOW THE BOARD TO AMEND THE REGULATIONS TO THE EXTENT PERMITTED UNDER OHIO LAW MGMT FOR FOR 5 APPROVAL OF OUR NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 6 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013 MGMT FOR FOR NEWELL RUBBERMAID INC. NWL 5/7/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR YEAR 2013 MGMT FOR FOR 3 APPROVE THE NEWELL RUBBERMAID INC. 2 MGMT FOR FOR 4 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR FORD MOTOR COMPANY F 5/9/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVES MGMT FOR FOR 4 APPROVAL OF THE TERMS OF COMPANY'S ANNUAL INCENTIVE COMPENSATION PLAN MGMT FOR FOR 5 APPROVAL OF TERMS OF COMPANY'S 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR 6 APPROVAL OF TAX BENEFIT PRESERVATION PLAN MGMT FOR FOR 7 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE S/H AGAINST FOR 8 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS S/H AGAINST AGAINST 3M COMPANY MMM 88579Y101 5/14/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT S/H AGAINST AGAINST 5 STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. S/H AGAINST AGAINST THE HARTFORD FINANCIAL SVCS GROUP, INC. HIG 5/15/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEARENDING DECEMBER 31, 2013 MGMT FOR FOR 3 MANAGEMENT PROPOSAL TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT MGMT FOR FOR INTEL CORPORATION INTC 5/16/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 MGMT FOR FOR 5 STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" S/H AGAINST AGAINST JPMORGAN CHASE & CO. JPM 46625H100 5/21/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 AMENDMENT TO FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT MGMT FOR FOR 5 REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN MGMT FOR FOR 6 REQUIRE SEPARATION OF CHAIRMAN AND CEO S/H AGAINST FOR 7 REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE S/H AGAINST AGAINST 8 ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS S/H AGAINST AGAINST 9 DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES S/H AGAINST AGAINST HCC INSURANCE HOLDINGS, INC. HCC 5/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 4 APPROVAL OF COMPANY'S 2 MGMT FOR FOR 5 RE-APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2 MGMT FOR FOR OMNICARE, INC. OCR 5/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR US ECOLOGY, INC ECOL 91732J102 5/30/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR MET-PRO CORPORATION MPR 6/5/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE FISCAL YEAR 2'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF MARCUM LLP AS INDEPENDENTPUBLIC ACCOUNTANTS FOR FISCAL YEAR 2014 MGMT FOR FOR 4 TO CONSIDER A SHAREHOLDER PROPOSAL FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS S/H AGAINST FOR CHICO'S FAS, INC. CHS 6/27/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT PUBLIC ACCOUNTANTS MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR BERWYNCORNERSTONE FUND Proxy Voting Report 01-Jul-2012 to 30-Jun-2013 Meeting Meeting Agenda Mgmt or S/H Management Fund Company Name Ticker CUSIP Date Type Item # Agenda Item Description Proposed Recommendation Vote DELL INC. DELL 24702R101 7/13/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF PRICEWATERCOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL 2013 MGMT FOR FOR 3 APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MGMT FOR FOR 4 APPROVAL OF DELL INC. 2012 LONG-TERM INCENTIVE PLAN MGMT FOR FOR TIDEWATER INC. TDW 7/19/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY ON PAY VOTE - AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (AS DISCLOSED IN THE PROXY STATEMENT) MGMT FOR FOR 3 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MARCH 31, 2013 MGMT FOR FOR MICROSOFT CORPORATION MSFT 11/28/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN MGMT FOR FOR 4 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2013 MGMT FOR FOR 5 SHAREHOLDER PROPOSAL-ADOPT CUMULATIVE VOTING S/H AGAINST FOR HARMAN INTERNATIONAL INDUSTRIES, INC. HAR 12/5/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF KPMG LLP FOR FISCAL 2013 MGMT FOR FOR 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR THOR INDUSTRIES, INC. THO 12/11/2012 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR FISCAL YEAR 2013 MGMT FOR FOR 3 SAY ON PAY- ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR JACOBS ENGINEERING GROUP INC. JEC 1/24/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO APPROVE THE AMENDMENT TO & RESTATEMENT OF THE 1 MGMT FOR FOR 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 4 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION MGMT FOR FOR 5 SHAREHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS S/H AGAINST FOR HELMERICH & PAYNE, INC. HP 3/6/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2013 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 4 NON-BINDING STOCKHOLDER PROPOSAL TO ADOPT A MAJORITY VOTING STANDARD IN ELECTION OF DIRECTORS OF THE COMPANY S/H - FOR HEWLETT-PACKARD COMPANY HPQ 3/20/2013 ANNUAL 1A ELECTION OF NOMINEE DIRECTOR M.L. ANDREESSEN MGMT FOR AGAINST 1B ELECTION OF NOMINEE DIRECTOR S. BANERJI MGMT FOR FOR 1C ELECTION OF NOMINEE DIRECTOR R.L.GUPTA MGMT FOR FOR 1D ELECTION OF NOMINEE DIRECTOR J.H. HAMMERGREN MGMT FOR AGAINST 1E ELECTION OF NOMINEE DIRECTOR R.J. LANE MGMT FOR FOR 1F ELECTION OF NOMINEE DIRECTOR A.M. LIVERMORE MGMT FOR AGAINST 1G ELECTION OF NOMINEE DIRECTOR G.M. REINER MGMT FOR FOR 1H ELECTION OF NOMINEE DIRECTOR P.F. RUSSO MGMT FOR FOR 1I ELECTION OF NOMINEE DIRECTOR G.K. THOMPSON MGMT FOR AGAINST 1J ELECTION OF NOMINEE DIRECTOR M.C. WHITMAN MGMT FOR FOR 1K ELECTION OF NOMINEE DIRECTOR R.V. WHITWORTH MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2013 MGMT FOR FOR 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION MGMT FOR FOR 4 AMEND HP'S AMENDED AND RESTATED BYLAWS TO PERMIT STOCKHOLDER PROXY ACCESS MGMT FOR FOR 5 APPROVAL OF THE SECOND AMENDED & RESTATED HP 2 MGMT FOR FOR 6 STOCKHOLDER PROPOSAL RELATING TO FORMATION OF HUMAN RIGHTS COMMITTEE S/H AGAINST AGAINST 7 STOCKHOLDER PROPOSAL ENTITLED "2" S/H AGAINST AGAINST 8 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" S/H AGAINST AGAINST THE BANK OF NEW YORK MELLON CORPORATION BK 4/9/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2013 MGMT FOR FOR WELLS FARGO & COMPANY WFC 4/23/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 3 PROPOSAL TO APPROVE THE COMPANY'S AMENDED & RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN MGMT FOR FOR 4 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 5 STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN S/H AGAINST FOR 6 STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES S/H AGAINST AGAINST 7 STOCKHOLDER PROPOSAL TO REVIEW & REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING & FORECLOSURE PRACTICES. S/H AGAINST AGAINST JOHNSON & JOHNSON JNJ 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPER LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 4 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK S/H AGAINST AGAINST 5 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS & CORPORATE VALUES S/H AGAINST AGAINST 6 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN S/H AGAINST FOR LINCOLN ELECTRIC HOLDINGS, INC. LECO 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 3 TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR PFIZER INC. PFE 4/25/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION S/H AGAINST AGAINST 5 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT S/H AGAINST AGAINST ABBOTT LABORATORIES ABT 4/26/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS MGMT FOR FOR 3 SAY ON PAY: ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL: GENETICALLY MODIFIED INGREDIENTS S/H AGAINST AGAINST 5 SHAREHOLDER PROPOSAL: LOBBYING DISCLOSURE S/H AGAINST AGAINST 6 SHAREHOLDER PROPOSAL: INDEPENDENT BOARD CHAIR S/H AGAINST FOR 7 SHAREHOLDER PROPOSAL: EQUITY RETENTION AND HEDGING S/H AGAINST AGAINST 8 SHAREHOLDER PROPOSAL: INCENTIVE COMPENSATION S/H AGAINST AGAINST 9 SHAREHOLDER PROPOSAL: ACCELERATED VESTING OF AWARDS UPON CHANGE IN CONTROL S/H AGAINST AGAINST SUNCOR ENERGY INC. SU 4/30/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF COMPANY FOR ENSUING YEAR & AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH. MGMT FOR FOR 3 TO APPROVE THE INCREASE IN NUMBER OF COMMON SHARES OF COMPANY RESERVED FOR ISSUANCE PURSUANT TO COMPANY STOCK OPTION PLAN BY ADDITIONAL 23,000, MGMT FOR FOR 4 TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE PROXY MGMT FOR FOR THE CHUBB CORPORATION CB 4/30/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR MGMT FOR FOR 3 ADVISORY VOTE ON COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS & RELATED EXPENDITURES S/H AGAINST AGAINST 5 SHAREHOLDER PROPOSAL REGARDING PREPARATION OF AN ANNUAL SUSTAINABILITY REPORT S/H AGAINST AGAINST GLAXOSMITHKLINE PLC GSK 37733W105 5/1/2013 ANNUAL 1 TO RECEIVE & ADOPT THE DIRECTOR'S REPORT & THE FINANCIAL STATEMENTS MGMT FOR FOR 2 TO APPROVE THE REMUNERATION REPORT MGMT FOR FOR 3-17 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 18 TO RE-APPOINT AUDITORS MGMT FOR FOR 19 TO DETERMINE REMUNERATION OF AUDITORS MGMT FOR FOR 20 TO AUTHORIZE THE COMPANY & ITS SUBSIDIARIESTO MAKE DONATIONS TO POLITICAL ORGANIZATIONS & INCUR POLITICAL EXPENDITURE MGMT FOR FOR 21 TO AUTHORIZE ALLOTMENT OF SHARES MGMT FOR FOR 22 TO DISAPPLY PRE-EMPTION RIGHTS MGMT FOR FOR 23 TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES MGMT FOR FOR 24 TO AUTHORIZE EXEMPTION FROM STATEMENT OF NAME OF SENIOR STATUTORY AUDITOR MGMT FOR FOR 25 TO AUTHORIZE REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM MGMT FOR FOR DOVER CORPORATION DOV 5/2/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 TO APPROVE, ON AN ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 4 TO CONSIDER A SHAREHOLDER PROPOSAL REGARDING THE ADOPTION OF A SIMPLE MAJORITY VOTING STANDARD FOR SHAREHOLDER MATTERS S/H AGAINST FOR ITRON, INC. ITRI 5/3/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION RELATING TO EXECUTIVE COMPENSATION MGMT FOR FOR 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR ALCOA INC. AA 5/3/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVE THE 2 MGMT FOR FOR 5 APPROVE AMENDMENTS TO ARTICLES OF INCORPORATION AND BY-LAWS TO PERMIT THE CALLING OF SPECIAL MEETINGS, INCLUDING BY SHAREHOLDERS OF 25% OF COMPANY'S OUTSTANDING COMMON STOCK MGMT FOR FOR NOKIA CORPORATION NOK 5/7/2013 ANNUAL 1 PROPOSAL BY BOARD OF DIRECTORS FOR DISTRIBUTION OF PROFIT MGMT DID NOT VOTE DID NOT VOTE 2 PROPOSAL BY CORPORATE GOVERANCE & NOMINATION COMMITTEE FOR REMUNERATION TO THE BOARD OF DIRECTORS MGMT DID NOT VOTE DID NOT VOTE 3 PROPOSAL BY CORPORATE GOVERANCE & NOMINATION COMMITTEE FOR COMPOSITION OF THE BOARD OF DIRECTORS MGMT DID NOT VOTE DID NOT VOTE 4 PROPOSAL BY THE AUDIT COMMITTEE FOR AUDITOR REMUNERATION MGMT DID NOT VOTE DID NOT VOTE 5 PROPOSAL BY AUDIT COMMITTEE FOR ELECTION OF THE AUDITOR MGMT DID NOT VOTE DID NOT VOTE 6 PROPOSAL BY BOARD OF DIRECTORS TO AUTHORIZE THE BOARD TO RESOLVE TO REPURCHASE NOKIA SHARES MGMT DID NOT VOTE DID NOT VOTE 7 PROPOSAL BY THE BOARD TO AUTHORIZE THE BOARD TO RESOLVE ON ISSUANCE OF SHARES & SPECIAL RIGHTS ENTITLING TO SHARES MGMT DID NOT VOTE DID NOT VOTE ADTRAN INC. ADTN 00738A106 5/8/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 SAY-ON-PAY RESOLUTIONS, APPROVAL OF EXECUTIVE COMPENSATION POLICIES & PROCEDURES AS WELL AS THE COMPENSATION OF NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR NUCOR CORPORATION NUE 5/9/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPER LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR 3 APPROVAL OF SENIOR OFFICERS ANNUAL & LONG-TERM INCENTIVE PLANS MGMT FOR FOR 4 APPROVAL OF THE AMENDMENT OF NUCOR'S RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS MGMT FOR FOR 5 APPROVAL OF AMENDMENT OF NUCOR'S BYLAWS TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS MGMT FOR FOR 6 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE S/H AGAINST FOR 7 STOCKHOLDER PROPOSAL REGARDING REPORT ON LOBBYING ACTIVITIES S/H AGAINST AGAINST FORD MOTOR COMPANY F 5/9/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 SAY ON PAY - AN ADVISORY VOTE TO APPROVE COMPENSATION OF NAMED EXECUTIVES MGMT FOR FOR 4 APPROVAL OF THE TERMS OF COMPANY'S ANNUAL INCENTIVE COMPENSATION PLAN MGMT FOR FOR 5 APPROVAL OF TERMS OF COMPANY'S 2008 LONG-TERM INCENTIVE PLAN MGMT FOR FOR 6 APPROVAL OF TAX BENEFIT PRESERVATION PLAN MGMT FOR FOR 7 RELATING TO CONSIDERATION OF A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE S/H AGAINST FOR 8 RELATING TO ALLOWING HOLDERS OF 10% OF OUTSTANDING COMMON STOCK TO CALL SPECIAL MEETINGS OF SHAREHOLDERS S/H AGAINST AGAINST 3M COMPANY MMM 88579Y101 5/14/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT S/H AGAINST AGAINST 5 STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. S/H AGAINST AGAINST INTEL CORPORATION INTC 5/16/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 MGMT FOR FOR 5 STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" S/H AGAINST AGAINST GAP INC. GPS 5/21/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 1, 2014 MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE THE OVERALL COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR JPMORGAN CHASE & CO. JPM 46625H100 5/21/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR 4 AMENDMENT TO FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT MGMT FOR FOR 5 REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN MGMT FOR FOR 6 REQUIRE SEPARATION OF CHAIRMAN AND CEO S/H AGAINST FOR 7 REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE S/H AGAINST AGAINST 8 ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS S/H AGAINST AGAINST 9 DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES S/H AGAINST AGAINST HCC INSURANCE HOLDINGS, INC. HCC 5/22/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS MGMT FOR FOR 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR 4 APPROVAL OF COMPANY'S 2 MGMT FOR FOR 5 RE-APPROVAL OF MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S 2 MGMT FOR FOR UNUM GROUP UNM 91529Y106 5/23/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO ADOPT AN AMENDED & RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS MGMT FOR FOR 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS MGMT FOR FOR 4 TO APPROVE THE COMPANY'S ANNUAL INCENTIVE PLAN MGMT FOR FOR 5 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013 MGMT FOR FOR CHEVRON CORPORATION CVX 5/29/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF INDEPENDENT PUBLIC ACCOUNTING FIRM MGMT FOR FOR 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 4 APPROVAL OF AMENDMENTS TO LONG-TERM INCENTIVE PLAN MGMT FOR FOR 5 STOCKHOLDER PROPOSAL: SHALE ENERGY OPERATIONS S/H AGAINST AGAINST 6 STOCKHOLDER PROPOSAL: OFFSHORE OIL WELLS S/H AGAINST AGAINST 7 STOCKHOLDER PROPOSAL: CLIMATE RISK S/H AGAINST AGAINST 8 STOCKHOLDER PROPOSAL: LOBBYING DISCLOSURE S/H AGAINST AGAINST 9 STOCKHOLDER PROPOSAL: CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES S/H AGAINST FOR 10 STOCKHOLDER PROPOSAL: CUMULATIVE VOTING S/H AGAINST AGAINST 11 STOCKHOLDER PROPOSAL: SPECIAL MEETINGS S/H AGAINST AGAINST 12 STOCKHOLDER PROPOSAL: INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE S/H AGAINST AGAINST 13 STOCKHOLDER PROPOSAL: COUNTRY SELECTION GUIDELINES S/H AGAINST AGAINST LOWE'S COMPANIES, INC LOW 5/31/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL 2013 MGMT FOR FOR 3 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MGMT FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS S/H AGAINST AGAINST NEW YORK COMMUNITY BANCORP, INC NYCB 6/6/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2013 MGMT FOR FOR BEST BUY CO., INC. BBY 6/20/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 1, 2014 MGMT FOR FOR 3 TO CONDUCT AN ADVISORY VOTE TO APPROVE OUR NAMED EXECUTIVE OFFICER COMPENSATION MGMT FOR FOR 4 TO VOTE ON MANAGEMENT'S PROPOSAL TO AMEND & RESTATE OUR AMENDED & RESTATED BY-LAWS IN ORDER TO IMPLEMENT DECLASSIFICATION OF OUR BOARD OF DIRECTORS MGMT FOR FOR CHICO'S FAS, INC. CHS 6/27/2013 ANNUAL 1 ELECTION OF NOMINEE DIRECTORS MGMT FOR FOR 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT PUBLIC ACCOUNTANTS MGMT FOR FOR 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION MGMT FOR FOR
